Citation Nr: 1117382	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-34 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a bilateral foot disorder manifested by numbness.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 2003 to December 2003 and from February 2005 to March 2007.  He also had periods of active duty for training (ACDUTRA) from May 2001 to August 2001 and from September 2004 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska denied service connection for a bilateral foot disorder manifested by numbness.


FINDING OF FACT

At no time during the appeal period has the Veteran exhibited a bilateral foot disability manifested by numbness.


CONCLUSION OF LAW

A bilateral foot disorder manifested by numbness was not incurred or aggravated in service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in May 2009 complied with VA's duty to notify the Veteran with regards to the service connection claim on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

The Board finds that a medical opinion on the question of service connection for a bilateral foot disorder manifested by numbness is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran has a current disability or that his complaints are related to his military service.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (2010).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27) (2010).

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or inactive duty training (INACDUTRA).  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In the current appeal, the Veteran's STRs show no complaints of, or treatment for, any bilateral foot problems.  An examination in March 2000 showed clinically abnormal feet; mild asymptomatic pes planus was noted.  In the Veteran's accompanying report of medical history for that examination, he denied any foot trouble.  The Board observes that, following the March 2000 examination, no further mention of pes planus, or any foot problem, is made.  Examinations in December 2003 and August 2004 both showed clinically normal feet.  Reports of medical history dated in December 2003, February 2004, August 2004, January 2008, and November 2008 all showed that the Veteran denied having foot trouble.  

According to post-service medical records, the Veteran complained of numbness in all toes of his feet in December 2004.  He reported that the numbness began during training when he walked over 200 miles in 30 days.  He also reported that the numbness was gradually getting better.  In February 2005, the Veteran complained of left foot pain for the last to weeks.  He also complained at that time of left lateral ankle pain; X-rays showed no obvious fracture, although the physician indicated that a stress fracture might appear and a bone scan was recommended.  None of the Veteran's post-service medical records show any diagnosis of a bilateral foot disorder to include numbness.  Nor do they include any diagnosis of bilateral pes planus.

The Veteran contends that the numbness first occurred in December 2004, which was approximately 75 days after training.  See April 2009 claim.  Further statements from the Veteran indicate that he experienced numbness intermittently that lasted for periods between two weeks and two months after training.  See May 2009 notice of disagreement.  At no time since the Veteran filed for service connection has he indicated that he was diagnosed with a bilateral foot disorder to include numbness or that he currently has pes planus. 

Based on a review of the evidence, the Board finds that service connection for a bilateral foot disorder manifested by numbness is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a bilateral foot disability to include numbness. 

The Board acknowledges the Veteran's competent and credible reports regarding having bilateral foot numbness that began following training in 2004.  The Board finds that this lay evidence is competent and credible as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

However, there must still be some evidence of the existence of a disability.  Although the Veteran's STRs showed a diagnosis of pes planus in 2000, there is no indication that he currently has pes planus or that his complaints four years later are related to the finding of pes planus in 2000.  [Subsequent medical examinations failed to confirm pes planus.]  In the current appeal, the Veteran has simply contended that he has bilateral foot numbness; however, no actual disability of his feet has been shown.  Such contentions alone do not support a grant of service connection.  

Furthermore, the claims folder contains no competent evidence of a bilateral foot disability associated with the Veteran's active duty or periods of ACDUTRA.  Without evidence of a chronic disease with an onset in service or competent evidence of an association between a bilateral foot disorder and his active duty, service connection for a bilateral foot disorder to include numbness is not warranted.  

The Board acknowledges the Veteran's belief that he has a bilateral foot disorder to include numbness related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to and diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder manifested by numbness.  At no time since the Veteran filed his claim for service connection for a bilateral foot disorder in April 2009 has any bilateral foot disorder been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder to include numbness.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral foot disorder manifested by numbness is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for a bilateral foot disorder manifested by numbness is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


